Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 10/21/20 are acknowledged.  Claims 7-8, 11-19 are pending and subject to prosecution.  Claims 7, 8, 11, 13, 14, 15, and 17 are amended.  Claims 18-19 are new. 
The 1.132 Declaration on behalf of Helene Puccio, of record 10/21/20 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1: insert the word “that” between “sequence” and “encodes” in line 6.

NATURE OF THE CLAIM AMENDMENTS
The amendment to claim 1 corrects a typographical error, and does not impact claim scope.  Claim 1, line 6 is amended to recite, “encoding nucleic acid sequence that encodes an amino acid sequence”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With Applicant’s amendments to the claims 10/21/20, along with the 1.132 Declaration, all rejections of record are 
As stated in the 1.132 Declaration, the art cited in the rejection of record does not practice the claimed invention, nor does the cited prior art show data which corresponds to the claimed functional effects (see page 3 of the Declaration, paragraph 4).  The Examiner agrees.  The art does not reasonably teach or suggest a methodology as claimed, nor does the art reduce to practice a methodology which results in the claimed functional effects.  As such, claims 7-8 and 11-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633